 



EXHIBIT 10.6
PATENT SUBLICENSE AGREEMENT
     This PATENT SUBLICENSE AGREEMENT (this “Agreement”) is made as of
                     ___, 200___between Kef Pharmaceuticals, Inc., a Delaware
corporation (“Kef”), and MiddleBrook Pharmaceuticals, Inc., a Delaware
corporation (“MiddleBrook”). Kef and MiddleBrook are each referred to
individually as a “Party,” and collectively as the “Parties.”
Background Statement
     MiddleBrook and Kef are Parties to an Asset Purchase Agreement, dated as of
November ___, 2007 (the “Purchase Agreement”), a Patent License, dated as of the
date hereof (the “Patent License”), and the Related Agreements (as defined in
the Purchase Agreement). Pursuant to the Patent License, MiddleBrook has granted
Kef an exclusive, perpetual, irrevocable, royalty-free license under the patents
set forth on Schedule A (the “Licensed Patents”). The Parties are entering into
this Agreement pursuant to Section 3.4(e)(iii) of the Purchase Agreement in
order to grant back to MiddleBrook a sublicense from Kef under the Licensed
Patents.
Statement of Agreement
     1. Definitions.
     1.1 Terms Defined in Purchase Agreement. Terms defined in the Purchase
Agreement and not otherwise defined by this Agreement shall have the meaning
given to such terms in the Purchase Agreement.
     1.2 “Adverse Drug Experience” means the definition in the current 21 C.F.R.
Section 314.80, as in effect from time to time.
     1.3 “Agreement” has the meaning set forth in the introductory paragraph.
     1.4 “Kef” has the meaning set forth in the introductory paragraph.
     1.5 “Kef Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of November                , 2007, between MiddleBrook, the
stockholders of Kef and Deerfield Management, L.P., pursuant to which
MiddleBrook has a right to purchase all of the capital stock of Kef upon the
terms and conditions set forth in such Stock Purchase Agreement.
     1.6 “Kef Stock Purchase Period” means Stock Purchase Period as defined in
the Kef Stock Purchase Agreement.
     1.7 “Kef Stock Purchase Right” means Stock Purchase Right as defined in the
Kef Stock Purchase Agreement.
     1.8 “Kef Term” means the period beginning on the date of this Agreement and
ending upon the first to occur of (i) MiddleBrook’s purchase of all of the
capital stock of Kef pursuant to the terms of the Kef Stock Purchase Agreement
and (ii) the termination or expiration, without exercise, of the Kef Stock
Purchase Right.

 



--------------------------------------------------------------------------------



 



     1.9 “Keflex Products” has the meaning given to “Products” in the Purchase
Agreement.
     1.10 “Lex” means Lex Pharmaceuticals, Inc., a Delaware corporation.
     1.11 “Lex Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of November                , 2007, between MiddleBrook, the
stockholders of Lex and Deerfield Management, L.P., pursuant to which
MiddleBrook has a right to purchase all of the capital stock of Lex upon the
terms and conditions set forth in such Stock Purchase Agreement.
     1.12 “Lex Stock Purchase Right” means Stock Purchase Right as defined in
the Lex Stock Purchase Agreement.
     1.13 “Licensed Patents” means the Patents under which MiddleBrook granted
Kef a license pursuant to the Patent License.
     1.14 “Licensed Products” means all products that may now or hereafter be
sold under the Sublicense.
     1.15 “MiddleBrook” has the meaning set forth in the introductory paragraph.
1.16 “Party” and “Parties” have the meaning set forth in the Background
Statement. 1.17 “Patent License” has the meaning set forth in the introductory
paragraph. 1.18 “Purchase Agreement” has the meaning set forth in the Background
Statement.
     1.19 “Registration License” means the Registration and Trademark License
Agreement, dated as of November ___, 2007, between MiddleBrook and Lex.
     1.20 “Regulatory Authority” shall mean any federal, national,
multinational, state, provincial or local regulatory agency, department, bureau
or other governmental entity with authority over the marketing, pricing and/or
sale of a pharmaceutical product in a country, including without limitation FDA
in the United States.
     1.21 “Regulatory Obligations” has the meaning set forth in Section 5.1.
     1.22 “Related Agreements” has the meaning set forth in the Purchase
Agreement. 1.23 “Sublicense” has the meaning set forth in Section 2.1.
     1.24 “Term” means the period beginning on the date hereof and continuing
until the earlier of the expiration or termination of this Sublicense pursuant
to the terms of this Agreement.
     1.25 “Territory” means the United States of America and Puerto Rico.

2



--------------------------------------------------------------------------------



 



     2. Grant of Sublicense.
     2.1 Grant. Kef hereby grants to MiddleBrook, upon and subject to the terms
and conditions of this Agreement, a sublicense under the Patent License to
develop, make, have made, import, offer for sale and sell Keflex Products in the
Territory (the “Sublicense”).
     2.2 Exclusivity.
     (a) During the Kef Term, the Sublicense shall be exclusive as to all
Persons, including Kef.
     (b) [reserved]
     2.3 No Transfer of Sublicense. MiddleBrook shall not assign the Sublicense
or grant any sublicense under the Sublicense, other than (i) a sublicense to
manufacture Keflex Products solely for sale by or on behalf of MiddleBrook,
(ii) agreement(s) with respect to contract sales force solely for the sale of
Keflex Products or (iii) such sublicenses as may be necessary to continue the
development of, and to obtain marketing approval for, any Keflex Products.
     2.4 Obligation to Develop and Market. MiddleBrook shall at all times during
the Kef Term use its commercially reasonable efforts, consistent with usual
pharmaceutical industry practice, to develop and commercialize the Keflex
Products. MiddleBrook’s obligations under this Section 2.4 may be suspended for
so long as there exists any material safety (including toxicity), efficacy,
regulatory, medical or intellectual property issue relating to the Keflex
Products.
     3. No Warranty. The Parties acknowledge that (i) Kef has received the
Patent License under the Licensed Patents from MiddleBrook as of the date hereof
on the basis of representations and warranties regarding the Licensed Patents
made by MiddleBrook for the benefit of Kef and (ii) pursuant to the Regulatory
Obligations, MiddleBrook shall be responsible for maintaining and performing all
Legal Requirements relating to the Licensed Patents. KEF MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER REGARDING THE LICENSED PATENTS OR THE
LICENSED PRODUCTS, AND MIDDLEBROOK ACKNOWLEDGES THAT IT IS ACCEPTING THE
LICENSED PATENTS AND THE LICENSED PRODUCTS “AS IS” UNDER THE SUBLICENSE.
     4. Regulatory Obligations.
     4.1 Performance by MiddleBrook. MiddleBrook shall take all reasonable and
appropriate actions, at MiddleBrook’s sole cost and expense, to maintain the
Licensed Patents and shall oversee, monitor, coordinate and perform all
regulatory actions, communications and filings with and submissions, including
filings and submissions of supplements and amendments thereto, to each
applicable Regulatory Authority or Governmental Authority with respect to each
Patent (the “Regulatory Obligations”). Notwithstanding the foregoing, nothing
herein shall operate to prevent Kef from taking such actions as Kef, in its sole
discretion, deems appropriate to ensure that all Regulatory Obligations are
properly and timely performed, subject to prior notice to and consultation with
MiddleBrook.

3



--------------------------------------------------------------------------------



 



     4.2 Regulatory Meetings and Correspondence. MiddleBrook shall be
responsible for interfacing, corresponding and meeting with the applicable
Regulatory Authorities with respect to each Patent. Kef shall execute such
notices, powers of attorney, acknowledgments, consents and other instruments as
MiddleBrook may reasonably request to authorize MiddleBrook to act on Kef’s
behalf for all actions before and communications with Regulatory Authorities and
other Governmental Authorities, including the United States Patent and Trademark
Office, as shall be necessary and appropriate to enable MiddleBrook to perform
the Regulatory Obligations.
     4.3 Exchange of Information. The Parties shall establish procedures to
ensure that the Parties exchange on a timely basis all necessary information to
enable MiddleBrook to comply with all Regulatory Obligations, including, without
limitation, filing updates, pharmacovigilance filings and investigator
notifications. To the extent either Party receives any information regarding
Adverse Drug Experiences related to the use of Keflex Products, such Party
shall, (i) within five (5) days of its receipt of such information, provide the
other Party with such information, (ii) promptly provide all follow-up
information that may reasonably be requested and (iii) otherwise act in
accordance with such Adverse Event Reporting Procedures to be agreed upon in
writing by the Parties from time to time. Without limiting the foregoing
requirement, MiddleBrook shall provide Kef with copies of all communications
between MiddleBrook and any Governmental Authorities relating to any of the
Licensed Patents and Keflex Products, in every case within five (5) Business
Days of the sending or receipt of such communication by MiddleBrook.
     4.4 Costs and Expenses. MiddleBrook shall bear all costs and expenses of
performing the Regulatory Obligations.
     5. Infringement of Licensed Patents.
     5.1 Conduct of Actions. If either Party shall receive notice of any
infringement or threatened infringement of any of the Licensed Patents, such
Party shall immediately notify the other Party of such infringement or
threatened infringement, providing all information relating thereto possessed by
the notifying Party. Except as provided below, MiddleBrook may initiate and
control any legal action relating to infringement of any of the Licensed
Patents; provided, however, that (i) MiddleBrook shall keep Kef fully apprised
of all activity in such action, (ii) Kef shall have the right to participate in
such action at its own expense, (iii) MiddleBrook shall not take any position in
such action inconsistent with Kef’s exclusive license under the Licensed Patents
and (iv) no settlement of any such action shall be made without the consent of
Kef, which shall not be unreasonably withheld or delayed. If MiddleBrook fails
to promptly initiate legal action relating to any such infringement of any of
the Licensed Patents, or if the Sublicense shall have terminated, Kef may
initiate and control any legal action relating to infringement of the Licensed
Patents relating to the Keflex Products. The Parties hereby agree that either
Party may include the other as a party plaintiff in any such action and that
each Party shall cooperate, at the expense of the Party controlling the relevant
legal action, in the prosecution of such action as reasonably requested by the
Party controlling such action. Any monetary recovery in connection with such
action shall first be applied to reimburse MiddleBrook and Kef for out-of-pocket
expenses (including attorneys’ fees) incurred in prosecuting such action. Any
remaining monetary recovery in such action shall be equitably divided between
the Parties on the basis of their respective damages resulting from the claimed
infringement. The Party controlling any

4



--------------------------------------------------------------------------------



 



legal action pursuant to this Section 6.1 shall bear all expenses of such
action, other than the fees of any counsel the other Party may engage if it
chooses to participate separately in such action.
     5.2 Action Initiated Against Kef. In the event that a declaratory judgment
action alleging invalidity or infringement of any of the Licensed Patents shall
be brought against Kef, MiddleBrook, at its option, shall have the right, within
thirty (30) days after commencement of such action, to intervene and take over
the sole defense of the action at its own expense.
     5.3 Cooperation. In any infringement action, either Party may institute to
enforce the Licensed Patents pursuant to this Agreement, the other Party shall,
at the expense of the Party initiating such action, reasonably cooperate and, to
the extent possible, have its applicable employees testify when requested and
make available relevant records, papers, information, samples, specimens and the
like.
     6. Indemnification; Insurance.
     6.1 Indemnification by MiddleBrook. MiddleBrook shall defend, indemnify and
hold harmless Kef from and against all liabilities, losses, obligations, claims,
judgments, awards, relief, settlements, costs and expenses (including costs of
any product recall and reasonable attorneys’ fees, experts’ fees, investigation
costs and other expenses of litigation) which Kef, its shareholders, directors,
officers, employees and representatives may suffer or incur arising out of
(i) the development, manufacture, marketing, advertising, sale or use by
MiddleBrook or its successors, directly or indirectly, of the Licensed Products
(excluding any such activities conducted by Kef or its successors in connection
with Keflex Products if the Sublicense should terminate), (ii) the practice of
any of the claims of any of the Licensed Patents by MiddleBrook or any of its
sub-licensees, (iii) the performance or failure of performance by MiddleBrook of
the Regulatory Obligations and (iv) the breach by MiddleBrook of this Agreement.
MiddleBrook shall not be obligated to so indemnify, defend and hold harmless Kef
to the extent that any such claim, expense, proceeding, demand or liability
arises from the gross negligence or willful misconduct of Kef.
     6.2 Indemnification by Kef. Kef shall defend, indemnify and hold harmless
MiddleBrook from and against all liabilities, losses, obligations, claims,
judgments, awards, relief, settlements, costs and expenses (including costs of
any product recall and reasonable attorneys’ fees, experts’ fees, investigation
costs and other expenses of litigation) which MiddleBrook, its shareholders,
directors, officers, employees and representatives may suffer of incur arising
out of (i) the development, manufacture, marketing, advertising, sale or use by
Kef or its successors of the Keflex Products if the Sublicense should terminate
and (ii) the breach by Kef of this Agreement. Kef shall not be obligated to so
indemnify, defend and hold harmless MiddleBrook to the extent that any claim,
expense, proceeding, demand or liability arises from the negligence or willful
misconduct of MiddleBrook.
     6.3 Procedure. A Party that intends to claim indemnification under this
Section 6 (“Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) of any claim, damage, liability, cause of action or cost with
respect to which the Indemnitee intends to claim such indemnification.
Indemnitor, after it determines that indemnification is required of it, shall
assume the defense thereof with counsel of its own choosing; provided, however,
that an

5



--------------------------------------------------------------------------------



 



Indemnitee shall have the right to retain its own counsel, with the expenses to
be paid by Indemnitor if Indemnitor does not assume the defense. The agreement
of indemnity contained in this Section 6 shall not apply to amounts paid in
settlement of any claim, damage, liability, cause of action or cost if such
settlement is effected without the consent of Indemnitor, which consent shall
not be unreasonably withheld. Indemnitor shall keep Indemnitee informed of, and
consult with Indemnitee in connection with, the progress of such litigation or
settlement, and Indemnitor shall not have the right, without Indemnitee’s
written consent, to settle any such claim if such settlement arises from or is
part of any criminal action, suit or proceeding or contains a stipulation to or
admission or acknowledgement of, any liability or wrongdoing (whether in
contract, tort or otherwise) on the part of Indemnitee. The failure to deliver
notice to Indemnitor within a reasonable time after the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
Indemnitor of liability to the Indemnitee under this Section 6 to the extent of
such prejudice, but the omission to deliver notice to Indemnitor will not
relieve it of any liability that it may have to any Indemnitee otherwise than
under this Section 6. Indemnitee shall, and shall use commercially reasonable
efforts to cause its employees and agents to, cooperate reasonably with
Indemnitor and its legal representatives in the investigation and defense of any
claim, damage, liability, cause of action or cost covered by this
indemnification.
     6.4 Limitation of Liability. THE PARTIES AGREE THAT, NOTWITHSTANDING ANY
OTHER PROVISION HEREOF, NO PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE TO
ANY OTHER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES IN THE FORM OF
CONSEQUENTIAL, INCIDENTAL OR SPECIAL DAMAGES, LOST PROFITS, LOST SAVINGS OR
OTHERWISE, OR FOR EXEMPLARY DAMAGES, EVEN IF THE FIRST PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING
LIMITATION DOES NOT APPLY TO ANY SUCH DAMAGES WHICH MAY BE PAYABLE TO A THIRD
PARTY BY A PARTY HERETO FOR WHICH SUCH PARTY IS INDEMNIFIED HEREUNDER.
     6.5 Insurance. MiddleBrook shall maintain general liability insurance under
customary pharmaceutical industry forms and endorsements, providing product
liability and contractual liability coverage, with per occurrence limits of not
less than $10,000,000, which limits may be achieved through a combination of
underlying and excess policies. The insurance policies described in the
preceding sentence shall be endorsed to (i) name Kef as an additional insured
and (ii) be primary and non-contributory to any insurance otherwise available to
Kef. Upon the execution of this Agreement and at such times as Kef may request
thereafter, MiddleBrook shall cause the insurer(s) issuing such policy(ies) to
provide Kef with certificates of insurance evidencing the existence of such
insurance, Kef’s status as an additional insured and the primary and
non-contributory nature of such policies with regard to Kef. Such certificates
of insurance shall provide that the insurer will notify Kef not less than thirty
(30) days prior to any expiration, non-renewal, cancellation, reduction in
limits or exhaustion of limits of such insurance. MiddleBrook shall be
responsible for any deductible or self-insured amounts under any such insurance.

6



--------------------------------------------------------------------------------



 



     7. Termination.
     7.1 Termination by Either Party. Each Party shall have the right, at any
time during the Term, to terminate the Sublicense if:
     (a) The other Party shall default in the performance of any of its material
obligations in the Purchase Agreement, the Related Agreements or the
Registration License, and such default has not been cured or effective steps to
cure such default have not been initiated or are not thereafter diligently
pursued, within sixty (60) days (or such lesser period as may be required by any
of this Agreement, the Purchase Agreement, the Related Agreements or the
Registration License in connection with a specific breach thereof) after
receiving written notice thereof from the non-defaulting Party specifying the
default in reasonable detail; or
     (b) The other Party shall cease to carry out its business, become bankrupt
or insolvent, apply for or consent to the appointment of a trustee, receiver or
liquidator of its assets or seek relief under any law for the aid of debtors.
     7.2 Termination for Breach. Without limiting Section 7.1, Kef shall have
the right to terminate the Sublicense if MiddleBrook shall fail to use
commercially reasonable efforts perform in a correct and timely manner, or by
any act or omission violate, any of the Regulatory Obligations, or by any act or
omission violate any Legal Requirements relating to the Licensed Patents or the
Licensed Products, and shall fail to cure such non-performance or violation
within fifteen (15) Business Days after receiving written notice of such
non-performance or violation from any source, or a lesser period of time if
necessary to satisfy any Legal Requirements.
     7.3 Unauthorized Sublicense. For purposes of this Agreement, any attempted
assignment of the Sublicense or any grant of a sublicense under the Sublicense,
except as authorized pursuant to Section 2.4, shall be void and shall constitute
a material breach of this Sublicense including, without limitation, for purposes
of this Section 7.
     7.4 Termination, without Exercise, Stock Purchase Rights. Unless earlier
terminated pursuant to the terms of this Agreement, the Sublicense shall
terminate upon the termination or expiration, without exercise, of (i) the Lex
Stock Purchase Right or (ii) the Kef Stock Purchase Right.
     8. General Provisions.
     8.1 Amendment; Waiver. This Agreement, including the Schedules hereto, may
be amended, modified or supplemented only by an agreement in writing signed by
the Parties. No course of dealing between the Parties or failure by a Party to
exercise any right or remedy hereunder shall constitute an amendment to this
Agreement or a waiver of any other right or remedy or the later exercise of any
right or remedy.
     8.2 Force Majeure. No Party shall be responsible to any other Party for any
failure or delay in performing any of its obligations under this Agreement or
for other nonperformance hereof if such delay or nonperformance is caused by
fire, flood, accident, act of God or of the government or any country or of any
state or local government, or of the public enemy of either,

7



--------------------------------------------------------------------------------



 



or by cause unavoidable or beyond the control of such Party. In such event, the
Party affected will use reasonable commercial efforts to resume performance of
its obligations.
     8.3 Headings. The headings of Articles and Sections of this Agreement are
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement in any way. This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.
     8.4 Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be (i) delivered by hand, (ii) sent by
facsimile transmission or (iii) sent by a nationally recognized overnight
delivery service, charges prepaid, to the address set forth below (or such other
address for a Party as shall be specified by like notice):

         
 
  If to Licensee, to:   MiddleBrook Pharmaceuticals, Inc.
 
      20425 Seneca Meadows Parkway
 
      Germantown, Maryland 20876
 
      Attention: Edward M. Rudnic, Ph.D.
 
      Facsimile: (301) 944-6700
 
       
 
  Copy to:   Dewey & LeBoeuf LLP
 
      1301 Avenue of the Americas
 
      New York, New York 10019
 
      Attention: Frederick W. Kanner, Esq.
 
      Facsimile: (212) 259-6333
 
       
 
  If to Licensor, to:   Kef Pharmaceuticals, Inc.
 
      780 3rd Avenue, 37th Floor
 
      New York, New York 10017
 
      Attention: James E. Flynn
 
      Facsimile:
 
       
 
  Copy to:   Robinson, Bradshaw & Hinson, P.A.
 
      101 North Tryon Street, Suite 1900
 
      Charlotte, North Carolina 28246
 
      Attention: David J. Clark
 
      Facsimile: (704) 373-3990

Each such notice or other communication shall be deemed to have been duly given
and to be effective if (A) delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day, (B) sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation, or (C) sent by a nationally recognized
overnight delivery service, on the day of delivery by such service or, if not a
Business Day, on the first Business Day after delivery. Notices and other
communications sent via facsimile must be followed by notice delivered by hand
or by overnight delivery service as set forth herein within five (5) Business
Days.

8



--------------------------------------------------------------------------------



 



     8.5 Assignment; No Third Party Rights. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns. This Agreement may not be
assigned by MiddleBrook without the prior written consent of Kef, which consent
shall not be unreasonably withheld. Notwithstanding the preceding sentence,
after the exercise of the Kef Stock Purchase Right, MiddleBrook may assign this
Agreement along with its entire business. Kef may assign this Agreement to any
Person who receives an assignment of Kef’s interest in the Purchase Agreement
and the Related Agreements. This Agreement and its provisions are for the sole
benefit of the Parties and their successors and permitted assigns and shall not
give any other Person any legal or equitable right, remedy or claim.
     8.6 Governing Law; Venue. The execution, interpretation and performance of
this Agreement, and any disputes with respect to the transactions contemplated
by this Agreement, including any fraud claims, shall be governed by the internal
laws and judicial decisions of the State of New York, without regard to
principles of conflicts of laws.
     8.7 Severability. If any provision contained in this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either Party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.
     8.8 Construction. Each Party acknowledges that it and its attorneys have
been given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.
     8.9 Related Agreement. This Agreement, including the Purchase Agreement and
Related Agreements, appendices, schedules and exhibits thereto, are intended to
be construed as parts of a group of related transactions and shall be construed
accordingly.
     8.10 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed on
signature pages exchanged by facsimile, in which event each Party shall promptly
deliver to the others such number of original executed copies as the other Party
may reasonably request.
     8.11 No Joint Venture. The relationship between the Parties hereto is that
of independent contractors. Such Parties are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no
relationship other than as independent

9



--------------------------------------------------------------------------------



 



contracting parties. Neither Party shall have the power to bind or to obligate
the other in any manner.
[Signatures are on the following page.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties are entering into this Patent Sublicense
Agreement as of the date first above written.

                  KEF PHARMACEUTICALS, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                MIDDLEBROOK PHARMACEUTICALS, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

11